Citation Nr: 0607365	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.

Entitlement to service connection for arthritis, claimed as 
secondary to herbicide exposure.

Entitlement to service connection for nerve damage of the 
feet and legs, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina, 
Regional Office (RO).  That decision denied service 
connection for a skin disorder, arthritis and nerve damage of 
the feet and legs.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the the central office in June 
2004.  He was not accompanied by a representative at his 
personal hearing.  He indicated that he was comfortable with 
that circumstance.

The Board remanded the claim in December 2004 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the December 2004 remand, it was noted that VA had not yet 
met its duty to assist the veteran with the development of 
his claim.  It was noted that the veteran had not been 
afforded appropriate notice under the Veterans Claims 
Assistance Act (VCAA).  The claims were remanded with 
instructions to send the letter the appropriate notice under 
the act.  A review of the record indicates that the veteran 
has not, to date, been sent the appropriate notice letter.  
Since a remand by the Board confers on the veteran, as a 
matter of law, the right to VA compliance with the terms of 
the remand order, another remand is in order.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or the VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103 (a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should also include 
notice to the veteran to provide any 
evidence in his possession that pertains 
to the claim, or something to the effect 
that he should submit everything he has 
pertaining to the claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

